Exhibit 10.(b)

Zep Inc.

SEPARATION AGREEMENT

THIS AGREEMENT (the “Agreement”), made and entered into as of this 15th day of
January, 2009, by and between Zep Inc., a Delaware corporation (the “Company”),
and William A. Holl (the “Executive”).

WITNESSETH:

WHEREAS, Executive is a valued senior employee of the Company; and

WHEREAS, Executive wishes to retire from service with the Company; and

WHEREAS, the Company wishes to ensure that Executive will assist in the
transition of his job responsibilities in order to minimize the business
disruption to the Company stemming from his resignation and to establish
Executives post-employment obligations to the Company, and the Company is
prepared to provide Executive with certain benefits in consideration for these
commitments; and

WHEREAS, the Company and Executive have determined that it is in their mutual
best interests to enter into this Agreement;

NOW, THEREFORE, the parties hereby agree as follows:

 

  1. TERM OF AGREEMENT

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the date hereof and shall expire automatically upon the date when all
benefits due to Executive as set forth herein have been provided by the Company;
provided, however, that certain provisions hereof shall survive any expiration
or termination of this Agreement, to the extent set forth herein. As of the date
hereof, this Agreement is intended to, and shall, supersede and replace in its
entirety any prior severance agreement and the severance obligations contained
in any employment letter agreement between Executive and the Company (or a
predecessor to the Company).

 

  2. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:

2.1 “Company”. Zep Inc., a Delaware corporation, or any successor to its
business and/or assets.

2.2 “Date of Resignation”. The agreed date of Executive’s resignation from
service with the Company, January 15, 2009.

2.3 “Section 409A”. Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder.

 

   1   

Executive’s Initials: WAH

(Provided for each page that follows)



--------------------------------------------------------------------------------

2.4 “Separation Period”. The period from Executive’s Date of Resignation through
March 15, 2010.

 

  3. SCOPE OF AGREEMENT

This Agreement provides for the payment of compensation and benefits to
Executive upon the event of his resignation from the Company. The Executive will
be fully bound by all of the terms and conditions of this Agreement. Except as
provided in the preceding sentences, the separation pay and benefits provided
for in Section 4 herein shall be in lieu of any other severance pay to which the
Executive may be entitled under any Company severance plan, program or
arrangement for a termination or resignation of employment arguably covered by
such circumstances.

 

  4. BENEFITS UPON RESIGNATION

Upon Executive’s resignation from the Company, he shall be entitled to the
compensation and benefits described below, provided that Executive executes a
valid General Release as set forth in Section 4.7 and Exhibit A hereto.
Separation payments shall be payable ratably according to the Executive’s
regular payroll period following the Date of Resignation, beginning upon the
first payroll date following receipt by the Company of Executive’s General
Release and the expiration of the applicable revocation period thereafter, and
continuing through March 15, 2010; provided that in no event shall separation
payments (other than distributions pursuant to the Company’s Supplemental
Deferred Savings Plan) be made later than March 15, 2010, in order to ensure the
applicability of the short term deferral exception of Section 409A.

4.1 Base Salary. Executive shall receive an amount equivalent to eighteen
(18) months of his base salary (subject to withholding of all applicable taxes),
to be paid ratably for the entire Separation Period (as defined in Section 2.4
above), payable in the same manner as it was being paid on his Date of
Resignation.

4.2 Annual Bonus. Executive shall be paid a bonus in an amount equal to the
greater of (i) the annual incentive bonus that would be paid or payable to
Executive for the fiscal year of the Company during which Executive’s Date of
Resignation occurs under the Company’s annual incentive plan (“Incentive Plan”),
assuming the target level(s) of performance had been met for such fiscal year,
multiplied by a fraction (the “Pro Rata Fraction”), the numerator of which is
the number of days that have elapsed in the then current fiscal year through
Executive’s Date of Resignation and the denominator of which is 365, or (ii) the
annual incentive bonus that would be paid or payable to Executive for the fiscal
year of the Company during which Executive’s Date of Resignation occurs under
the Incentive Plan based upon the Company’s actual performance for such fiscal
year, multiplied by the Pro Rata Factor. The bonus amount determined pursuant to
Section 4.2(i) shall be paid to Executive as early as ten (10) days following
Executive’s Date of Resignation, or upon receipt by the Company of Executive’s
General Release and the expiration of the applicable revocation period,
whichever is later, and any additional amount payable pursuant to
Section 4.2(ii) shall be payable at the same time as bonuses are payable to
other executives under the Incentive Plan.

 

   2    Executive’s Initials: _____



--------------------------------------------------------------------------------

4.3 Restricted Stock. Any Restricted Stock granted to Executive under the Zep
Inc. Long-Term Incentive Plan (“LTIP”) or any predecessor plan for which the
specific performance targets have been achieved and a Vesting Start Date (as
defined in the agreement granting the Restricted Stock to Executive, the
“Restricted Stock Agreement”) has been established as of Executive’s Date of
Resignation shall become fully vested and nonforfeitable as of Executive’s Date
of Resignation and, subject to the proviso at the end of this sentence, all
Restricted Stock for which a Vesting Start Date has not been established shall
be immediately forfeited; provided, that if the Restricted Stock Agreement
granting the Restricted Stock to Executive provides for more favorable continued
vesting after Executive’s Date of Resignation, the provisions of such Restricted
Stock Agreement shall apply to the vesting of Executive’s Restricted Stock after
the Date of Resignation. The Vested Value (as defined in the Restricted Stock
Agreement) of the shares of Restricted Stock vesting pursuant to this
Section 4.3 shall be delivered to Executive in the manner provided in
Section 2.2 of the Restricted Stock Agreement as early as ten (10) days
following Executive’s Date of Resignation, using Executive’s Date of Resignation
as the date for determining the Vested Value, or upon receipt by the Company of
Executive’s General Release and the expiration of the applicable revocation
period, whichever is later. This Section 4.3 does not apply to Restricted Stock
that only contains time-based vesting.

4.4 Health Care and Life Insurance. The health care (including dental and vision
coverage, if applicable) and term life insurance coverages provided to Executive
at his Date of Resignation shall be continued at the same level as for active
executives and in the same manner as if he had not resigned his employment with
the Company, beginning on the Date of Resignation and ending on the last day of
the Separation Period. Any additional coverages Executive had upon his Date of
Resignation, including dependent coverage, will also be continued for such
period on the same terms, to the extent permitted by the applicable policies or
contracts. Any costs Executive was paying for such coverages at the time of his
resignation shall be paid by Executive by separate check payable to the Company
each month in advance or, at Executive’s election, may be deducted from his base
salary payments under Section 4.1. If the terms of the life insurance plan
referred to in this Section 4.4, or the laws applicable to such plan, do not
permit continued participation by Executive as required by this subsection, then
the Company will arrange for other coverage satisfactory to Executive at the
Company’s expense providing substantially identical benefits or, at the
Company’s election, the Company will pay Executive an amount each month during
the Separation Period equal to the costs to Executive for the coverage.

If the terms of the health care plan referred to in this Section 4.4 do not
permit continued participation by Executive as required by this subsection, or
if the healthcare benefits to be provided to Executive and his dependents
pursuant to this Section 4.4 cannot be provided in a manner such that the
benefit payments will be tax-free to Executive and his dependents, then the
Company shall (A) pay to Executive each month during the Separation Period after
Executive’s Date of Resignation an amount equal to the monthly rate for COBRA
(as defined below) coverage under the healthcare plan that is then being paid by
former active employees for the level of coverage that applies to Executive and
his dependents, minus the amount active employees are then paying for such
coverage, and (B) permit Executive and his dependents to elect to participate in
the healthcare plan for the Separation Period upon payment of the applicable
rate for COBRA coverage during the Separation Period. A benefit provided under

 

   3    Executive’s Initials: _____



--------------------------------------------------------------------------------

this Section 4.4 shall cease if Executive obtains other employment and, as a
result of such employment, health care or life insurance benefits are available
to Executive. This continued coverage shall run concurrent with any continuation
coverage period available to the Executive under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). At the end of the Separation
Period, the Executive and/or his qualified beneficiaries shall be solely
responsible for the payment of the applicable premium for any remaining period
of COBRA continuation coverage.

4.5 Outplacement Services. Company will pay Executive a one-time cash payment in
an amount equal to ten percent (10%) of Executive’s base salary to cover the
cost of any outplacement services Executive may elect to retain, such payment to
be made at the same time as the bonus amount described in Section 4.2(i) above.

4.6 Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company shall cease
on his Date of Resignation, provided that any conversion or extension rights
applicable to such benefits shall be made available to Executive at his Date of
Resignation or when such coverages otherwise cease at the end of the Separation
Period. Except as expressly provided herein, for all other plans sponsored by
the Company, the Executive’s employment shall be treated as terminated on his
Date of Resignation, and Executive’s right to benefits shall be determined under
the terms of such plans; provided, however, in no event will Executive be
entitled to severance payments or benefits under any other severance plan,
policy, program or agreement of the Company.

4.7 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4, Executive shall sign the General Release
attached hereto as Exhibit A. No payments shall be made under this Section 4
until such release has been properly executed and delivered to the Company and
until the expiration of the revocation period, if any, provided under the
release. If the release is not properly executed by the Executive and delivered
to the Company within the reasonable time periods specified in the release, the
Company’s obligations under this Section 4 will terminate.

4.8 Nothing in this Agreement is intended to provide for the deferral of
compensation within the meaning of Code Section 409A. All payments hereunder are
intended to satisfy the separation pay provisions of Treas. Reg.
§1.409A-1(b)(9), as may be amended.

 

  5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

5.1 Purpose and Reasonableness of Provisions. Executive acknowledges that during
the term of this employment with the Company through and including the Date of
Resignation, the Company has furnished to Executive Confidential Information and
Trade Secrets (as defined in Sections 5.11(a) and 5.11(b) respectively) which
could be used by a competitor of the Company to the Company’s substantial
detriment. Moreover, the parties recognize that Executive, during the course of
his employment with the Company, has developed important relationships with
customers and others having valuable business relationships with the Company. In
view of the foregoing, Executive acknowledges and agrees that the restrictive
covenants contained in this Section 5 are reasonably necessary to protect the
Company’s legitimate business interests and good will.

 

   4    Executive’s Initials: _____



--------------------------------------------------------------------------------

5.2 Proprietary Rights. All Confidential Information, Trade Secrets, and all
physical and electronic embodiments thereof are confidential and are and will
remain the sole and exclusive property of the Company. The Executive agrees that
any copyright in the expression of such Confidential Information or Trade
Secrets shall be the property of the Company, and that any patent rights and any
invention or novel devices or processes developed by the use of such
Confidential Information or Trade Secrets shall be the exclusive property of the
Company.

5.3 Trade Secrets and Confidential Information. During the term of employment
and for a period of (i) four (4) years thereafter for Confidential Information
that is not a trade secret under Georgia law, or (ii) until the Confidential
Information that is a trade secret under Georgia law ceases to qualify as such,
Executive agrees that he shall protect any such Confidential Information and
shall not, except in connection with the performance of his remaining duties for
the Company, disclose or otherwise copy, reproduce, use, distribute or otherwise
disseminate any such Confidential Information, or any physical embodiments
thereof, to any person or entity. Executive further agrees that he shall not,
except in connection with the performance of his remaining duties for the
Company, disclose or otherwise copy, reproduce, distribute or otherwise
disseminate any Trade Secrets, or any physical embodiments thereof, to any
person or entity. Executive will, in no event, take any action causing, or fail
to take any action necessary in order to prevent any Confidential Information or
Trade Secrets disclosed to or developed by Executive to lose their character as
such; provided, however, that Executive may make disclosures required by a valid
order or subpoena issued by a court or administrative agency of competent
jurisdiction, in which event Executive will promptly notify the Company of such
order or subpoena to provide the Company an opportunity to protect its
interests. Executive’s obligations under this Section 5.3 shall survive any
expiration or termination of this Agreement, provided that Executive may after
such expiration or termination disclose Confidential Information or Trade
Secrets with the prior written consent of the Chief Executive Officer.

The Executive attests that, during his employment with the Company, he has not
and will not offer, disclose or use on Executive’s own behalf or on behalf of
the Company, any information Executive received prior to employment by the
Company, which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential, to any person, organization or entity
other than the Company without the written approval of such person, organization
or entity.

Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or the duties of Executive under then
applicable Georgia law relating to Trade Secrets including, in particular, the
Georgia Trade Secrets Act, O.C.G.A. Sections 10-1-760, et seq.

5.4 Return of Confidential Information and Trade Secrets; Return of Property.
Upon request by the Company and, in any event, upon Executive’s Date of
Resignation, Executive will promptly deliver to the Company all property
belonging to the Company, including but without limitation, all Confidential
Information and Trade Secrets and all embodiments thereof, all Company files,
customer lists, management reports, memoranda, research, Company forms,
financial data and reports and other documents (including all such

 

   5    Executive’s Initials: _____



--------------------------------------------------------------------------------

data and documents in electronic form) supplied to or created by him in
connection with his employment hereunder (including all copies of the foregoing)
in his possession or control, and all of the Company’s equipment and other
materials in his possession or control. Executive’s obligations under this
Section 5.4 shall survive any expiration or termination of this Agreement.

5.5 Inventions. The Executive does hereby assign to the Company the entire
right, title and interest in any Invention (as defined in Section 5.11(d) below)
which is made, conceived, either solely or jointly with others, during his
employment with the Company. The Executive agrees promptly to disclose to the
Company all such Inventions. The Executive will, if requested, promptly execute
and deliver to the Company a specific assignment of title for an Invention and
will, at the expense of the Company, take all reasonably required action by the
Company to patent, copyright or otherwise protect the Invention.

5.6 Non-Competition. The Executive agrees that, while employed by the Company
and for a period equal to eighteen (18) months following the Date of Resignation
(the “Restricted Period”), Executive shall comply with the non-competition
restrictions attached hereto as Exhibit B.

5.7 Non-Solicitation of Customers/Suppliers. The Executive agrees that, during
the course of his employment with the Company, and for a period equal to the
Restricted Period thereafter, the Executive will not directly or indirectly
(i) divert or attempt to divert any person, concern or entity which is furnished
products or services by the Company from doing business with the Company or
otherwise change its relationship with the Company; or (ii) induce or attempt to
induce any customer, supplier or service provider to cease being a customer,
supplier or service provider of the Company or to otherwise change its
relationship with the Company.

5.8 Non-Solicitation of Employees. The Executive agrees that, during the course
of employment with the Company, and for a period equal to the Restricted Period
thereafter, the Executive shall not, directly or indirectly, whether on behalf
of the Executive or others, solicit, lure or attempt to solicit or lure away
from employment by the Company any person employed by the Company. The provision
of this paragraph shall only apply to those persons employed by the Company at
the time of solicitation or attempted solicitation.

5.9 Injunctive Relief. Executive acknowledges that if he breaches or threatens
to breach any of the provisions of this Section 5, his actions may cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Executive breaches or threatens to breach any of
the provisions of this Section 5, the Company shall be entitled to seek
injunctive relief, in addition to any other rights or remedies the Company may
have. Executive hereby waives the requirement for a bond or other security by
the Company as a condition to seeking injunctive relief. The existence of any
claim or cause of action by Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of Executive’s agreements under this Section 5.

 

   6    Executive’s Initials: _____



--------------------------------------------------------------------------------

5.10 Provisions Severable. If any provision in this Section 5 is determined to
be in violation of any law, rule or regulation or otherwise unenforceable, and
cannot be modified to be enforceable, such determination shall not affect the
validity of any other provisions of this Agreement, but such other provisions
shall remain in full force and effect. Each and every provision, paragraph and
subparagraph of this Section 5 is severable from the other provisions,
paragraphs and subparagraphs and constitutes a separate and distinct covenant.

5.11 Definitions. For purposes of this Section 5, the following definitions
shall apply:

a. “Confidential Information” means:

(i) information relating to the Company’s Business (as defined in Exhibit B
hereto) (A) which Executive develops, helps develop in conjunction with others,
creates, or becomes aware as a consequence of or through Executive’s employment
with the Company or any other arrangement or relationship with the Company;
(B) which has value to the Company, actual or potential, from not being
generally known by others who can obtain economic value from its disclosure or
use (whether or not such material or information is marked “confidential”). For
purposes of this Agreement, subject to the foregoing, and according to
terminology commonly used by the Company, the Company’s Confidential Information
shall include, but not be limited to, information pertaining to: (1) Business
Opportunities (as defined below); (2) data and compilations of data relating to
the Company’s Business; (3) compilations of information about, and
communications and agreements with, customers and potential customers of the
Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Executive in furtherance of
Executive’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data;
(10) compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data.
Confidential Information also includes any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential.

(ii) Confidential Information shall not include:

(A) Information generally available to the public other than as a result of
improper disclosure by Executive;

 

   7    Executive’s Initials: _____



--------------------------------------------------------------------------------

(B) Information that becomes available to Executive from a source other than the
Company (provided Executive has no knowledge that such information was obtained
from a source in breach of a duty to the Company);

(C) Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or

(D) Information obtained in filings with the Securities and Exchange Commission.

b. “Trade Secrets” includes Confidential Information constituting a trade secret
under Georgia Law, O.C.G.A. § 10-1-761, et seq.

c. “Business Opportunities” means all ideas, concepts or information received or
developed (in whatever form) by Executive concerning any business, transaction
or potential transaction within the Company’s Business that constitutes or may
constitute an opportunity for the Company to earn a fee or income, which are
opportunities in which the Company has gained a legal or equitable interest or
expectancy growing out of a preexisting right or relationship with a current or
prospective customer, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. All ideas, concepts
and information concerning any Business Opportunity shall constitute
Confidential Information (as defined in paragraph (a) above).

d. “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, (i) which
relate directly to the Company’s Business, or (ii) which result from any work
performed by Executive or by Executive’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

e. “Customers” means customers of the Company with whom Executive had material
contact on behalf of the Company during the two-year period preceding
Executive’s Date of Resignation.

f. “Company’s Business” shall have the meaning provided on Exhibit B.

g. “Direct Competitor” shall have the meaning provided on Exhibit B.

h. “Executive Services” shall mean the services performed by the Executive as
provided on Exhibit B.

i. “Territory” shall mean the area defined in Section 2 of Exhibit B hereto.
Executive acknowledges that Executive has reviewed Exhibit B, which is
incorporated herein by reference, and Executive acknowledges that Executive will
perform Executive Services on behalf of the Company throughout the Territory.

 

   8    Executive’s Initials: _____



--------------------------------------------------------------------------------

  6. MISCELLANEOUS

6.1 No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Resignation or otherwise,
except as provided in Section 4.4 with respect to benefits coverages.

6.2 Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.

6.3 Successors; Binding Agreement.

a. In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Company:   

Zep Inc.

Attention: General Counsel

1310 Seaboard Industrial Blvd.

Atlanta, GA 30318

If to the Executive:    To his last known address on file with the Company

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

6.5 Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

   9    Executive’s Initials: _____



--------------------------------------------------------------------------------

6.6 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

6.7 Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

6.8 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Georgia.

6.9 Disputes; Legal Fees; Indemnification.

a. Disputes. All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Chief Executive Officer of the Company, or his designee, provided that such
designee shall not be the Supervising Executive (the Chief Executive Officer or
such designee is hereinafter referred to as the “Administrator”). Any denial by
the Administrator of a claim for benefits under this Agreement shall be provided
in writing to Executive within thirty (30) days of such decision and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Administrator shall afford a reasonable opportunity
to Executive for a review of its decision denying a claim and shall further
allow Executive to request in writing that the Administrator reconsider the
denial of the claim within sixty (60) days after notification by the
Administrator that Executive’s claim has been denied. To the extent permitted by
applicable law, any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Fulton County, Georgia, in accordance with the rules of the American Arbitration
Association then in effect for commercial arbitrations. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

b. Legal Fees. Each party shall pay its own legal fees and other expenses
associated with any dispute under this Agreement.

6.10 Cooperation. In exchange for the payments and benefits from the Company and
other good and valuable consideration as set forth herein, Executive agrees to
make himself available to and to cooperate with the Company’s representatives in
connection with any actual or threatened litigation and/or administrative
investigation or proceeding involving the Company in which he is potentially a
material witness. Executive agrees to cooperate with any future internal Company
investigations and to provide testimony, at the Company’s request and at such
times and places as may be mutually agreed upon by him and the Company. In the
event that Executive incurs any reasonable expenses in connection with providing
such cooperation, the Company will reimburse him for such reasonable expenses.

 

   10    Executive’s Initials: _____



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Executive: /s/ William A. Holl William A. Holl Zep Inc.   By:   /s/ John K.
Morgan

John K. Morgan

Chairman, President and

Chief Executive Officer

 

   11    Executive’s Initials: _____



--------------------------------------------------------------------------------

EXHIBIT A

To Zep Inc.

SEPARATION AGREEMENT

GENERAL RELEASE

 

a) Released Claims: The undersigned Executive of Zep Inc. (the “Company”),
having entered into that certain Zep Inc. Separation Agreement dated January 15,
2009 (the “Agreement”), which Agreement is expressly incorporated herein by
reference, hereby enters into the following General Release effective as of the
date listed below. This General Release must be executed and returned to Zep
Inc., without modification, within thirty (30) days of the Date Resignation of
Executive’s employment in order for Executive to receive any of the compensation
and benefits set forth in Section 4 of the Agreement.

Executive hereby irrevocably and unconditionally fully and finally releases,
acquits and forever discharges all the claims described herein that he may now
have against the Released Parties listed in Section (b), below, except that he
is not releasing any claim that relates to: (1) his right to enforce this
General Release; (2) any rights or claims that arise after the execution of this
General Release; or (3) any rights or claims that he cannot lawfully release.
Subject only to the exceptions just noted, Executive is releasing any and all
claims, demands, actions, causes of action, liabilities, debts, losses, costs,
expenses, or proceedings of every kind and nature, whether direct, contingent,
or otherwise, known or unknown, past, present, or future, suspected or
unsuspected, accrued or unaccrued, whether in law, equity, or otherwise, and
whether in contract, warranty, tort, strict liability, or otherwise, which he
now has, may have had at any time in the past, or may have at any time in the
future arising or resulting from, or in any matter incidental to, any and every
matter, thing, or event occurring or failing to occur at any time in the past up
to and including the date of this General Release. Executive understands that
the claims he is releasing might arise under many different laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
such as, but not limited to, the following:

Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Americans With Disabilities Act and Sections 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination and harassment on the basis of race, color, national
origin, religion or sex; the Sarbanes-Oxley Act of 2002, which prohibits
retaliation against employees who participate in any investigation or proceeding
related to an alleged violation of mail, wire, bank, or securities laws; Georgia
anti-discrimination statutes, which prohibit retaliation and discrimination on
the basis of age, disability, gender, race, color, religion, and national
origin; and any other federal, state, or local laws prohibiting employment
discrimination or retaliation.

 

   Page 1 of 4    Executive’s Initials: _____



--------------------------------------------------------------------------------

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Executive Retirement
Income Security Act of 1974, which, among other things, protects employee
benefits; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.

Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.

Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section (a), above, of this
General Release): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Executive’s employment with the Company and/or its conclusion, such as claims
for breach of contract, compensation, overtime wages, promotions, upgrades,
bonuses, commissions, lost wages, or unused accrued vacation or sick pay;
(iii) claims that in any way relate to any state law contract or tort causes of
action; and (iv) any claims to attorneys’ fees, costs and/or expenses or other
indemnities with respect to claims Executive is releasing.

 

b) Released Parties: The Released party/parties is/are Zep Inc., all current,
future and former parents, subsidiaries, related companies, partnerships, or
joint ventures related thereto, and, with respect to each of them, their
predecessors and successors; and, with respect to each such entity, all of its
past, present, and future employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection, and their successors (hereinafter the “Released Parties”).

 

c) Unknown Claims: Executive understands that he is releasing the Released
Parties from claims that he may not know about as of the date of the execution
of this General Release, and that is his knowing and voluntary intent even
though Executive recognizes that someday he might learn that some or all of the
facts he currently believes to be true are untrue and even though he might then
regret having signed this General Release. Nevertheless, Executive is expressly
assuming that risk and agrees that this General Release shall remain effective
in all respects in any such case. Executive expressly waives all rights he might
have under any law that is intended to protect him from waiving unknown claims
Executive understands the significance of doing so.

 

   Page 2 of 4    Executive’s Initials: _____



--------------------------------------------------------------------------------

d) Ownership of Claims: Executive represents and warrants that he has not sold,
assigned or transferred any claim he is purporting to release, nor has he
attempted to do so. Executive expressly represents and warrants that he has the
full legal authority to enter into this General Release for himself and his
estate, and does not require the approval of anyone else.

 

e) Pursuit of Released Claims: Executive represents that he has not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any claim
this General Release purports to waive, and he promises never to file or
prosecute any lawsuit, complaint, or charge based on such claims. This provision
shall not apply to any non-waivable charges or claims brought before any
governmental agency. With respect to any such non-waivable claims, however,
Executive agrees to waive his right (if any) to any monetary or other recovery,
including but not limited to reinstatement, should any governmental agency or
other third party pursue any claims on his behalf, either individually or as
part of any class or collective action.

 

f) FMLA and FLSA Rights Honored: Executive acknowledges that he has received all
of the leave from work for family and/or personal medical reasons and/or other
benefits to which he believes he is entitled under Employer’s policy and the
Family and Medical Leave Act of 1993 (“FMLA”), as amended. Executive has no
pending request for FMLA leave with Employer; nor has Employer mistreated
Executive in any way on account of any illness or injury to Executive or any
member of Executive’s family. Executive further acknowledges that he has
received all of the monetary compensation, including hourly wages, salary and/or
overtime compensation, to which he believes he is entitled under the Fair Labor
Standards Act (“FLSA”), as amended.

 

g) ADEA Release Requirements Have Been Satisfied: Executive understands that
this General Release has to meet certain requirements to validly release any
ADEA claims Executive might have had, and Executive represents and warrants that
all such requirements have been satisfied. Executive acknowledges that, before
signing this General Release, he was given at least twenty-one (21) days to
consider this General Release. Executive further acknowledges that: (1) he took
advantage of as much of this period to consider this General Release as he
wished before signing it; (2) he carefully read this General Release; (3) he
fully understands it; (4) he entered into this General Release knowingly and
voluntarily (i.e., free from fraud, duress, coercion, or mistake of fact);
(5) this General Release is in writing and is understandable; (6) in this
General Release, Executive waives current ADEA claims; (7) Executive has not
waived future ADEA claims; (8) Executive is receiving valuable consideration in
exchange for execution of this General Release that he would not otherwise be
entitled to receive such consideration; and (9) Employer encourages Executive in
writing to discuss this General Release with his/her attorney (at his own
expense) before signing it, and that he has done so to the extent he deemed
appropriate.

 

h)

Revocation: For a period of at least seven (7) days following the execution of
this General Release, Executive may revoke this General Release. If Executive
wishes to revoke this General Release in its entirety, he must make a revocation
in writing which must be delivered

 

   Page 3 of 4    Executive’s Initials: _____



--------------------------------------------------------------------------------

 

by hand or confirmed facsimile before 5:00 p.m. of the seventh day of the
revocation period to the General Counsel of Zep Inc. at 1310 Seaboard Industrial
Boulevard, Atlanta, Georgia 30318, otherwise the revocation will not be
effective. If Executive timely revokes this General Release, Employer shall
retain payments and benefits otherwise payable to Executive under the Agreement.

 

i) Access to Independent Legal Counsel; Knowing and Voluntary Execution:
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL
COUNSEL OF HIS OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS GENERAL
RELEASE. EXECUTIVE FURTHER ACKNOWLEDGES THAT, IF DESIRED, HIS LEGAL COUNSEL HAS
REVIEWED THIS GENERAL RELEASE, THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND
CONDITIONS OF THIS GENERAL RELEASE AND THAT EXECUTIVE AGREES TO BE FULLY BOUND
BY AND SUBJECT THERETO. EXECUTIVE HAS CAREFULLY READ THIS GENERAL RELEASE AND
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF, AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.

IN WITNESS WHEREOF, Executive has executed this General Release on the date set
forth below.

 

   Signature of Executive Date: _____________________________________

 

   Page 4 of 4    Executive’s Initials: _____



--------------------------------------------------------------------------------

EXHIBIT B

To Zep Inc.

SEPARATION AGREEMENT

AGREED NON-COMPETITION RESTRICTIONS NEGOTIATED AND CONSENTED

TO IN CONSIDERATION FOR SEPARATION AGREEMENT

 

1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Separation Agreement. In addition, the following terms
used in this Exhibit “B” shall have the following meanings:

(A) “Direct Competitor” means the following entities: (1) Ecolab Inc.;
(2) JohnsonDiversey Inc.; (3) NCH Corporation; (4) State Industrial Products
Corporation; (5) Rochester Midland Corporation; (6) Amrep, Inc.; (7) Ondeo Nalco
Company; (8) CRC Industries, Inc.; (9) S. C. Johnson & Son, Inc.; (10) Kimball
Midwest, Inc.; (11) WD-40 Company; (12) Chemtura Corporation; (13) ChemStation
International, Inc.; and (14) Safety-Kleen Systems Inc., as well as any of their
respective affiliates, subsidiaries and/or parent companies that are either
located or transact business within the Territory and are engaged in the Company
Business (as that term is defined in subsection D herein), but only to the
extent each and only with respect to business operation(s) which engage(s) in
the manufacturing and/or sale of one or more of the classes of products that
constitute the Company Business.

(B) “Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company during his employment. As Executive
Vice President and Chief Operating Officer, Executive: (1) set the overall
philosophy and strategy of the organization regarding Domestic and International
Marketing, Sales, Research & Development, and Customer Service matters;
(2) managed and oversaw the Sales, Marketing, Research & Development and
Customer Service activities of the Company; (3) developed sales plans, policies,
programs and systems to support strategic direction and objectives; (4) directed
tactical implementation of key marketing and business strategies; (5) partnered
with the executive leadership team to ensure excellent service and effective
communications; (6) directed and managed marketing analysis and brand strategies
covering all channels; (7) participated in the strategic business planning
process and developed sales and marketing plans in line with corporate
objectives; (8) ensured that marketing communications are coordinated, supports
marketing plan objectives and meets organizational expenditure requirements;
(9) developed, implements, assesses, and monitors new business opportunities;
(10) served as a member of the executive staff, providing advice and direction
on strategic direction of the Company;

(C) “Restricted Period” means eighteen (18) months from the Executive’s Date of
Resignation.

 

   Page 1 of 3    Executive’s Initials: _____



--------------------------------------------------------------------------------

(D) “Company Business” means the manufacture and/or sale of one or more of the
following classes of products: specialty chemical products, cleaners,
degreasers, absorbents, sanitizers, deodorizers, polishes, floor finishes,
sealants, lubricants, disinfectants, janitorial supplies, paint strippers, paint
removers, rust strippers, soaps and detergents, bleaches, fabric softeners,
liquid sweeping compounds, aerosol gasket forming compositions, non-slip
adhesive film for brakes, tire and rubber mat dressings, floor waxes, asphalt
and tar removers, concrete removers, vehicle drying agents, vehicle rain
repellant and glass treatment, steam cleaning compositions, chemical
preparations for unclogging pipes and septic tank cleaning, spill treatments,
anti-seize compounds, treatment products for hazardous solvents, pesticides,
pest control products and/or drain care products, preparations for killing
weeds, fungicides, herbicides, rodenticides, vermicides, insect repellants,
ground control chemicals, power operated industrial and commercial cleaning
equipment (namely, sprayers, fog sprayers, steam cleaning machines, pressure
washers, and air agitation cleaners and pumps for use in connection therewith,
steam cleaners, vacuum cleaners, carpet cleaning and shampooing machines, floor
cleaning and polishing machines and parts associated therewith), or
manually-operated cleaning equipment and accessories (namely, brooms, dustpans,
scrubbing brushes, mops, squeegees, dispensers for floor wax, buckets, mop
wringers, sponges, scouring pads, plastic janitorial mats, wiping cloths, steel
wool, chamois skins, soap and chemical dispensers, towel and sanitary napkin
dispensers, cleaning gloves, pails and parts therefore, and waste receptacles).

 

2. ACKNOWLEDGEMENTS

Executive acknowledges that during the period of his employment with the Company
as Executive Vice President and Chief Operating Officer, he has rendered
executive, strategic and managerial services, including the Executive Services,
to and for the Company throughout the United States, which are special, unusual,
extraordinary, and of peculiar value to the Company. Executive further
acknowledges that the services he performs on behalf of the Company, including
the Executive Services, are at a senior managerial level and are not limited in
their territorial scope to any particular city, state, or region, but instead
have nationwide impact throughout the United States (the “Territory”). Executive
further acknowledges and agrees that: (a) the Company’s business is, at the very
least, national in scope; (b) these restrictions are reasonable and necessary to
protect the Confidential Information, business relationships, and goodwill of
the Company; and (c) should Executive engage in or threaten to engage in
activities in violation of these restrictions, it would cause the Company
irreparable harm which would not be adequately and fully redressed by the
payment of damages to the Company. In addition to other remedies available to
the Company, the Company shall accordingly be entitled to injunctive relief in
any court of competent jurisdiction for any actual or threatened breach by
Executive of the provisions of this Separation Agreement. Executive further
acknowledges that he will not be entitled to any compensation or benefits from
the Company or any of its affiliates in the event of a final, non-appealable
judgment that he materially breached his duties or obligations under this
Separation Agreement.

 

3. NON-COMPETITION

Executive agrees that, while employed by the Company and for a period equal to
the Restricted Period thereafter, he will not, directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), provide or perform any of the Executive Services on behalf

 

   Page 2 of 3    Executive’s Initials: _____



--------------------------------------------------------------------------------

of any Direct Competitor anywhere within the Territory. Nothing in this
provision shall divest Executive from the right to acquire as a passive investor
(with no involvement in the operations or management of the business) up to 1%
of any class of securities which is: (i) issued by any Direct Competitor, and
(ii) publicly traded on a national securities exchange or over-the-counter
market.

 

4. SEPARABILITY

Executive acknowledges that the foregoing covenant in Section 3 of this Exhibit
“B” is a separate and distinct obligation of Executive and is deemed to be
separable from the remaining covenants and provisions of the Separation
Agreement. If any of the provisions of the foregoing covenant should ever be
deemed to exceed the time, geographic, product, or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product, or other
limitations permitted by applicable law. If any particular provision of the
foregoing covenant is held to be invalid, the remainder of the covenant and the
remaining provisions of the Separation Agreement shall not be affected thereby
and shall remain in full force and effect.

 

5. ENTIRE AGREEMENT

The foregoing covenant, together with the provisions set forth in Section 5.6 of
the Separation Agreement, constitute the entire agreement between the parties
hereto with respect to that subject matter, and supersede any and all prior
communications, agreements and understandings, written or oral, with respect to
the same. No provision of this Exhibit B may be modified, waived or discharged
unless such waiver, modification or discharge is approved and agreed to in
writing by both parties hereto. Failure of either party to insist, in one or
more instances, on performance by the other in strict accordance with the terms
and conditions of this Exhibit B shall not be deemed a waiver or relinquishment
of any right granted in this Exhibit B or the future performance of any such
term or condition or of any other term or condition of this Exhibit B, unless
such waiver is contained in a writing signed by the party making the waiver. No
agreements or representations, oral or otherwise, express or implied, with
respect to Executive’s non-competition obligations have been made by either
party which are not set forth expressly in this Exhibit B and/or in the
Agreement.

 

   Page 3 of 3    Executive’s Initials: _____